                 Case 3:17-cv-04344-JD Document 274 Filed 06/05/19 Page 1 of 8



 1   SONYA D. WINNER (Bar No. 200348)                 EMILY JOHNSON HENN (Bar No. 269482)
     COVINGTON & BURLING LLP                          KATHRYN E. CAHOY (Bar No. 298777)
 2   Salesforce Tower                                 COVINGTON & BURLING LLP
 3   415 Mission Street                               3000 El Camino Real
     San Francisco, CA 94105-2533                     5 Palo Alto Square
 4   Telephone: + 1 (415) 591-6000                    Palo Alto, California 94306-2112
     Facsimile: + 1 (415) 591-6091                    Telephone: + 1 (650) 632-4700
 5   Email: swinner@cov.com                           Facsimile: + 1 (650) 632-4800
                                                      Email: ehenn@cov.com
 6
                                                      Email: kcahoy@cov.com
 7
     Attorneys for Defendants Viacom Inc.
 8   and Viacom International Inc.

 9   (Additional counsel listed on signature pages)
10
                                  UNITED STATES DISTRICT COURT
11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
12
     MICHAEL MCDONALD, et al.,                           Civil Case No.: 3:17-cv-04344-JD (L)
13        Plaintiffs,
14
            v.
15
     KILOO A/S, et al.,
16        Defendants.
17   AMANDA RUSHING, et al.,                             Civil Case No.: 3:17-cv-04419-JD

18       Plaintiffs,

19          v.

20   THE WALT DISNEY COMPANY, et al.,
          Defendants.
21
     AMANDA RUSHING,                                     Civil Case No.: 3:17-cv-04492-JD
22
         Plaintiffs,
23
                                                         JOINT STIPULATION REGARDING
            v.
24                                                       INTERIM EXTENSION TO ANSWER
                                                         DEADLINE AND [PROPOSED] ORDER
     VIACOM INC., et al.,
25
          Defendants.
26

27

28
     JOINT STIPULATION REGARDING INTERIM                         Case Nos.: 3:17-cv-4344-JD; 3:17-cv-4419-JD;
     EXTENSION TO ANSWER DEADLINES AND                                                        3:17-cv-4492-JD
     [PROPOSED] ORDER
                 Case 3:17-cv-04344-JD Document 274 Filed 06/05/19 Page 2 of 8



 1          Plaintiffs and Defendants in the above-captioned cases (collectively, “the Parties”) hereby
 2   stipulate as follows:
 3          WHEREAS, on May 22, 2019, this Court entered an Order on Defendants’ motions to dismiss
 4   (see Dkt. 270);
 5          WHEREAS, on Tuesday, May 28, 2019, Defendants emailed Plaintiffs to request agreement that
 6   Defendants’ responsive pleadings would be due July 16, 2019, 33 days from the court-ordered June 13,
 7   2019 deadline for amended complaints in the Kiloo and Disney cases;
 8          WHEREAS, Plaintiffs responded on May 30, 2019, that they would consider Defendants’
 9   proposal in the context of a broader case schedule;
10          WHEREAS, Defendants responded on May 30, 2019, that they have no objection to a broader
11   discussion about the case schedule but that, in order to facilitate that discussion, they request an interim
12   agreement to extend the deadline for any responsive pleadings to the existing Amended Complaints that
13   may be due on June 5, 2019, by two weeks, to June 19, 2019;
14          WHEREAS, Plaintiffs’ three Amended Complaints are long and detailed, which Defendants
15   believe necessitates additional time beyond that provided in the Federal Rules of Civil Procedure to
16   respond;
17          WHEREAS, the Court previously extended the time to respond to the Amended Complaints
18   pursuant to a stipulated briefing schedule for Defendants’ motions to dismiss (see Dkt. 186);
19          WHEREAS, there has been no previous extension of any answer deadlines after the Court’s
20   Order on the motions to dismiss;
21          WHEREAS, the present stipulation would not affect any court-ordered schedule for the case;
22          WHEREAS, in the event the Court has not reviewed and ruled on this stipulation on or before
23   any Defendants’ current deadline to respond to the Amended Complaints, Plaintiffs agree not to seek
24   entry of default, move for a default judgment, or take the position that Defendants have waived or
25   forfeited any rights with respect to their responsive pleadings.
26          IT IS HEREBY STIPULATED AND AGREED TO that:
27          1.         No answer shall be due from any Defendant before June 19, 2019.
28

     JOINT STIPULATION REGARDING INTERIM                -1-              Case Nos.: 3:17-cv-4344-JD; 3:17-cv-4419-JD;
     EXTENSION TO ANSWER DEADLINES AND                                                                3:17-cv-4492-JD
     [PROPOSED] ORDER
                 Case 3:17-cv-04344-JD Document 274 Filed 06/05/19 Page 3 of 8



 1          2.      The Parties will meet and confer regarding the schedules for the three cases, including
 2   responsive pleading dates.
 3

 4   IT IS SO STIPULATED.
 5
     DATED: June 4, 2019                    Respectfully submitted,
 6

 7
                                            By:     /s/ Michael W. Sobol
 8                                                 MICHAEL W. SOBOL (Bar No. 194857)
                                                   FACUNDO BOUZAT
 9                                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                                   275 Battery Street, 29th Floor
10
                                                   San Francisco, CA 94111-3339
11                                                 Telephone: + 1 (415) 956-1000
                                                   Facsimile: + 1 (415) 956-1008
12                                                 Email: msobol@lchb.com
                                                   Email: fbouzat@lchb.com
13
                                                   NICHOLAS DIAMAND
14
                                                   DOUGLAS I. CUTHBERTSON
15                                                 SEAN PETTERSON
                                                   250 Hudson Street, 8th Floor
16                                                 New York, NY 10013-1413
                                                   Telephone: + 1 (212) 355-9500
17                                                 Facsimile: + 1 (212) 355-9592
18                                                 Email: ndiamand@lchb.com
                                                   Email: dcuthbertson@lchb.com
19                                                 Email: spetterson@lchb.com

20                                                 HANK BATES
                                                   ALLEN CARNEY
21                                                 CARNEY BATES & PULLIAM, PLLC
22                                                 519 West 7th Street
                                                   Little Rock, AR 72201
23                                                 Telephone: + 1 (501) 312-8500
                                                   Facsimile: + 1 (501) 312-8505
24                                                 Email: hbates@cbplaw.com
                                                   Email: acarney@cbplaw.com
25

26                                                 Attorneys for Plaintiffs

27                                          By:     /s/ Joshua H. Lerner
                                                   DARALYN J. DURIE
28                                                 JOSHUA H. LERNER
     JOINT STIPULATION REGARDING INTERIM               -2-            Case Nos.: 3:17-cv-4344-JD; 3:17-cv-4419-JD;
     EXTENSION TO ANSWER DEADLINES AND
                                                                                                   3:17-cv-4492-JD
     [PROPOSED] ORDER
               Case 3:17-cv-04344-JD Document 274 Filed 06/05/19 Page 4 of 8



 1                                               RAGHAV KRISHNAPRIYAN
                                                 DURIE TANGRI LLP
 2                                               217 Leidesdorff Street
 3                                               San Francisco, CA 94111
                                                 Telephone: + 1 (415) 362-6666
 4                                               Facsimile: + 1 (415) 236-6300
                                                 Email: ddurie@durietangri.com
 5                                               Email: jlerner@durietangri.com
                                                 Email: rkrishnapriyan@durietangri.com
 6

 7                                               Attorneys for Defendant Kiloo A/S

 8
                                           By:    /s/ Lance A. Etcheverry
 9                                               LANCE A. ETCHEVERRY
                                                 JACK P. DICANIO
10
                                                 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
11                                               525 University Avenue
                                                 Palo Alto, CA 94301
12                                               Telephone: + 1 (650) 470-4500
                                                 Facsimile: + 1 (650) 470-4570
13                                               Email: letcheve@skadden.com
                                                 Email: jdicanio@skadden.com
14

15                                               ALLISON B. HOLCOMBE
                                                 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
16                                               300 South Grand Avenue, Suite 3400
                                                 Los Angeles, CA 90071
17                                               Telephone: + 1 (213) 687-5000
18                                               Facsimile: + 1 (213) 621-5432
                                                 Email: allison.holcombe@skadden.com
19
                                                 Attorneys for Defendant Sybo Games ApS
20

21                                         By:    /s/ David R. Singh
22                                               DAVID R. SINGH (Bar No. 300840)
                                                 JOHN A. STRATFORD
23                                               AUDREY E. STANO
                                                 WEIL, GOTSHAL & MANGES LLP
24                                               201 Redwood Shores Parkway, 5th Floor
                                                 Redwood Shores, CA 94065
25                                               Telephone: + 1 (650) 802-3000
26                                               Facsimile: + 1 (650) 802-3100
                                                 Email: david.singh@weil.com
27                                               Email: john.stratford@weil.com
                                                 Email: audrey.stano@weil.com
28
     JOINT STIPULATION REGARDING INTERIM            -3-            Case Nos.: 3:17-cv-4344-JD; 3:17-cv-4419-JD;
     EXTENSION TO ANSWER DEADLINES AND
                                                                                                3:17-cv-4492-JD
     [PROPOSED] ORDER
               Case 3:17-cv-04344-JD Document 274 Filed 06/05/19 Page 5 of 8



 1                                               Attorney for Defendant AdColony, Inc.
 2

 3                                         By:    /s/ Quynh K. Vu
                                                 STEVEN S. KAUFHOLD (Bar No. 157195)
 4                                               QUYNH K. VU (Bar No. 286631)
                                                 KAUFHOLD GASKIN LLP
 5                                               388 Market St., Suite 1300
                                                 San Francisco, CA 94111
 6
                                                 Telephone: + 1 (415) 445-4620
 7                                               Facsimile: + 1 (415) 874-1071
                                                 Email: SKaufhold@KaufholdGaskin.com
 8                                               Email: QVu@KaufholdGaskin.com

 9                                               Attorneys for Defendant Chartboost, Inc.
10

11                                         By:    /s/ Tyler G. Newby
                                                 TYLER G. NEWBY
12                                               FENWICK & WEST LLP
                                                 555 California Street, 12th Floor
13                                               San Francisco, CA 94104
                                                 Telephone: + 1 (415) 875-2300
14
                                                 Facsimile: + 1 (415) 875-2391
15                                               Email: tnewby@fenwick.com

16                                               Attorneys for Defendant InMobi Pte Ltd.
17

18                                         By:    /s/ Celeste M. Brecht
                                                 CELESTE M. BRECHT
19                                               VENABLE LLP
                                                 2049 Century Park East, Suite 2300
20                                               Los Angeles, CA 90067
                                                 Telephone: + 1 (310) 229-9900
21                                               Facsimile: + 1 (310) 229-9901
22                                               Email: cmbrecht@venable.com

23                                               EDWARD P. BOYLE
                                                 JOHN C. VAZQUEZ
24                                               VENABLE LLP
                                                 1270 Avenue of the Americans
25                                               New York, NY 10020
26                                               Telephone: + 1 (212) 808-5675
                                                 Facsimile: + 1 (212) 307-5598
27                                               Email: epboyle@venable.com
                                                 Email:jcvazquez@venable.com
28
     JOINT STIPULATION REGARDING INTERIM            -4-              Case Nos.: 3:17-cv-4344-JD; 3:17-cv-4419-JD;
     EXTENSION TO ANSWER DEADLINES AND
                                                                                                  3:17-cv-4492-JD
     [PROPOSED] ORDER
               Case 3:17-cv-04344-JD Document 274 Filed 06/05/19 Page 6 of 8



 1                                               Attorneys for Defendants ironSource USA Inc.,
                                                 comScore, Inc. and Full Circle Studies, Inc.
 2

 3                                         By:    /s/ Julie E. Schwartz
                                                 JAMES G. SNELL
 4                                               JULIE ERIN SCHWARTZ
                                                 ANNA C. MOURLAM
 5                                               PERKINS COIE LLP
                                                 3150 Porter Drive,
 6
                                                 Palo Alto, CA 94304-1212
 7                                               Telephone: + 1 (650) 838-4367
                                                 Facsimile: + 1 (650) 838-4567
 8                                               Email: jsnell@perkinscoie.com
                                                 Email: jschwartz@perkinscoie.com
 9                                               Email: amourlam@perkinscoie.com
10
                                                 Attorneys for Defendants Mopub, Inc. and Twitter, Inc.
11
                                           By:    /s/ Jacob A. Sommer
12                                               JACOB A. SOMMER
                                                 ZWILLGEN LAW LLP
13                                               1900 M Street NW, Suite 250
                                                 Washington, D.C. 20036
14
                                                 Telephone: + 1 (202) 296-3585
15                                               Facsimile: + 1 (202) 706-5298
                                                 Email: jake@zwillgen.com
16
                                                 JUI-TING ANNA HSIA (Bar No. 234179)
17                                               ZWILLGEN LAW LLP
18                                               235 Montgomery Street, Suite 425
                                                 San Francisco, CA 94104
19                                               Telephone: + 1 (415) 590-2341
                                                 Facsimile: + 1 (415) 636-5965
20                                               Email: anna@zwillgen.com
21                                               Attorneys for Defendants Tapjoy, Inc. and Vungle, Inc.
22
                                           By:     /s/ Jonathan H. Blavin
23                                               GLENN D. POMERANTZ
                                                 JORDAN D. SEGALL
24                                               MUNGER, TOLLES & OLSON, LLP
                                                 350 South Grand Avenue, 50th Floor
25                                               Los Angeles, CA 90071-3426
26                                               Telephone: + 1 (213) 683-9132
                                                 Facsimile: + 1 (213) 687-3702
27                                               Email: glenn.pomerantz@mto.com

28                                               ROSEMARIE T. RING
     JOINT STIPULATION REGARDING INTERIM           -5-          Case Nos.: 3:17-cv-4344-JD; 3:17-cv-4419-JD;
     EXTENSION TO ANSWER DEADLINES AND
                                                                                             3:17-cv-4492-JD
     [PROPOSED] ORDER
               Case 3:17-cv-04344-JD Document 274 Filed 06/05/19 Page 7 of 8



 1                                               JONATHAN H. BLAVIN
                                                 JOSHUA S. MELTZER
 2                                               MUNGER, TOLLES & OLSON, LLP
 3                                               560 Mission Street, 27th Floor
                                                 San Francisco, CA 94105
 4                                               Telephone: + 1 (415) 512-4000
                                                 Facsimile: + 1 (415) 512-4700
 5                                               Email: rose.ring@mto.com
                                                 Email:jonathan.blavin@mto.com
 6
                                                 Email: joshua.meltzer@mto.com
 7
                                                 Attorneys for Defendants The Walt Disney Co.;
 8                                               Disney Enterprises, Inc.; and Disney Electronic
                                                 Content Inc.
 9
                                           By:    /s/ Matthew D. Brown
10
                                                 MATTHEW D. BROWN (Bar No. 196972)
11                                               BENJAMIN H. KLEINE (Bar No. 257225)
                                                 AMY M. SMITH (Bar No. 287813)
12                                               KELLY E. FABIAN (Bar No. 310359)
                                                 COOLEY LLP
13                                               101 California Street, 5th Floor
                                                 San Francisco, CA 94111-5800
14
                                                 Telephone: + 1 (415) 693-2000
15                                               Facsimile: + 1 (415) 693-2222
                                                 Email: brownmd@cooley.com
16                                               Email: bkleine@cooley.com
                                                 Email: amsmith@cooley.com
17                                               Email: kfabian@cooley.com
18
                                                 Attorneys for Defendant Upsight, Inc.
19
                                           By:    /s/ Purvi G. Patel
20                                               DAVID F. MCDOWELL (Bar No. 125806)
                                                 PURVI G. PATEL (Bar No. 270702)
21                                               MORRISON & FOERSTER LLP
22                                               707 Wilshire Boulevard
                                                 Los Angeles, CA 90017-3543
23                                               Telephone: + 1 (213) 892-5200
                                                 Facsimile: + 1 (213) 892-5454
24                                               Email: DMcDowell@mofo.com
                                                 Email: PPatel@mofo.com
25

26                                               JULIE O’NEILL (admitted pro hac vice)
                                                 MORRISON & FOERSTER LLP
27                                               2000 Pennsylvania Avenue N.W.
                                                 Washington D.C. 20006
28                                               Telephone: + 1 (202) 887-1500
     JOINT STIPULATION REGARDING INTERIM            -6-             Case Nos.: 3:17-cv-4344-JD; 3:17-cv-4419-JD;
     EXTENSION TO ANSWER DEADLINES AND
                                                                                                 3:17-cv-4492-JD
     [PROPOSED] ORDER
               Case 3:17-cv-04344-JD Document 274 Filed 06/05/19 Page 8 of 8



 1                                               Facsimile: + 1 (202) 887-0736
                                                 Email: JONeill@mofo.com
 2

 3                                               Attorneys for Defendant Unity Technologies SF

 4
                                           By:    /s/ Kathryn E. Cahoy
 5                                               SONYA D. WINNER (Bar No. 200348)
                                                 COVINGTON & BURLING LLP
 6
                                                 Salesforce Tower
 7                                               415 Mission Street
                                                 San Francisco, CA 94105-2533
 8                                               Telephone: + 1 (415) 591-6000
                                                 Facsimile: + 1 (415) 591-6091
 9                                               Email: swinner@cov.com
10
                                                 EMILY JOHNSON HENN (Bar No. 269482)
11                                               KATHRYN E. CAHOY (Bar No. 298777)
                                                 COVINGTON & BURLING LLP
12                                               3000 El Camino Real
                                                 5 Palo Alto Square
13                                               Palo Alto, California 94306-2112
                                                 Telephone: + 1 (650) 632-4700
14
                                                 Facsimile: + 1 (650) 632-4800
15                                               Email: ehenn@cov.com
                                                 Email: kcahoy@cov.com
16
                                                 Attorneys for Defendants Viacom Inc.
17                                               and Viacom International Inc.
18

19   PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21

22   DATED: June 5, 2019                                ____________________________________
                                                         Hon. James Donato
23                                                       United States District Judge

24

25

26

27

28
     JOINT STIPULATION REGARDING INTERIM            -7-             Case Nos.: 3:17-cv-4344-JD; 3:17-cv-4419-JD;
     EXTENSION TO ANSWER DEADLINES AND
                                                                                                 3:17-cv-4492-JD
     [PROPOSED] ORDER
